ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2010-07-06_ORD_01_NA_00_EN.txt.     INTERNATIONAL COURT OF JUSTICE


      REPORTS OF JUDGMENTS,
   ADVISORY OPINIONS AND ORDERS


 JURISDICTIONAL IMMUNITIES
        OF THE STATE
        (GERMANY v. ITALY)

          COUNTER-CLAIM


        ORDER OF 6 JULY 2010




           2010
    COUR INTERNATIONALE DE JUSTICE


        RECUEIL DES ARRE| TS,
 AVIS CONSULTATIFS ET ORDONNANCES


IMMUNITÉS JURIDICTIONNELLES
         DE L’ÉTAT
       (ALLEMAGNE c. ITALIE)

   DEMANDE RECONVENTIONNELLE


   ORDONNANCE DU 6 JUILLET 2010

                            Official citation :
      Jurisdictional Immunities of the State (Germany v. Italy),
                 Counter-Claim, Order of 6 July 2010,
                      I.C.J. Reports 2010, p. 310




                      Mode officiel de citation :
      Immunités juridictionnelles de l’Etat (Allemagne c. Italie),
       demande reconventionnelle, ordonnance du 6 juillet 2010,
                     C.I.J. Recueil 2010, p. 310




                                             Sales number
ISSN 0074-4441
ISBN 978-92-1-071094-7
                                             No de vente :   984

                                6 JULY 2010

                                 ORDER




 JURISDICTIONAL IMMUNITIES
        OF THE STATE
     (GERMANY v. ITALY)
      COUNTER-CLAIM




IMMUNITÉS JURIDICTIONNELLES
         DE L’ÉTAT
   (ALLEMAGNE c. ITALIE)
DEMANDE RECONVENTIONNELLE




                             6 JUILLET 2010

                           ORDONNANCE

               310




                              INTERNATIONAL COURT OF JUSTICE

   2010                                        YEAR 2010
  6 July
General List
 No. 143                                         6 July 2010


                           JURISDICTIONAL IMMUNITIES
                                  OF THE STATE
                                        (GERMANY v. ITALY)

                                          COUNTER-CLAIM




                                                  ORDER


               Present : President OWADA ; Vice-President TOMKA ; Judges KOROMA,
                         AL-KHASAWNEH, BUERGENTHAL, SIMMA, ABRAHAM, KEITH,
                         SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV, CANÇADO TRINDADE,
                         GREENWOOD ; Judge ad hoc GAJA ; Registrar COUVREUR.



                   The International Court of Justice,
                 Composed as above,
                 After deliberation,
                 Having regard to Article 48 of the Statute of the Court and to Articles 31,
               44, 45 and 80 of the Rules of Court,
                   Makes the following Order :
                 1. Whereas, on 23 December 2008, the Government of the Federal
               Republic of Germany (hereinafter “Germany”) filed in the Registry of
               the Court an Application instituting proceedings against the Government
               of the Italian Republic (hereinafter “Italy”) alleging that “[t]hrough its
               judicial practice . . . Italy has infringed and continues to infringe its obli-
               gations towards Germany under international law” ; whereas, in its Appli-
               cation, Germany based the jurisdiction of the Court on Article 1 of the

               4

311     JURISDICTIONAL IMMUNITIES OF THE STATE (ORDER 6 VII 10)


European Convention for the Peaceful Settlement of Disputes of
29 April 1957 (hereinafter the “European Convention”) ; and whereas at
the end of its Application, it set out its claims as follows :


        “Germany prays the Court to adjudge and declare that the Italian
      Republic :
      (1) by allowing civil claims based on violations of international
          humanitarian law by the German Reich during World War II
          from September 1943 to May 1945, to be brought against the
          Federal Republic of Germany, committed violations of obliga-
          tions under international law in that it has failed to respect the
          jurisdictional immunity which the Federal Republic of Germany
          enjoys under international law ;

      (2) by taking measures of constraint against ‘Villa Vigoni’, German
          State property used for government non-commercial purposes,
          also committed violations of Germany’s jurisdictional immunity ;

      (3) by declaring Greek judgments based on occurrences similar to
          those defined above in request No. 1 enforceable in Italy, com-
          mitted a further breach of Germany’s jurisdictional immunity.

        Accordingly, the Federal Republic of Germany prays the Court to
      adjudge and declare that :
      (4) the Italian Republic’s international responsibility is engaged ;

      (5) the Italian Republic must, by means of its own choosing, take
          any and all steps to ensure that all the decisions of its courts and
          other judicial authorities infringing Germany’s sovereign immu-
          nity become unenforceable ;

      (6) the Italian Republic must take any and all steps to ensure that in
          the future Italian courts do not entertain legal actions against
          Germany founded on the occurrences described in request No. 1
          above” ;
   2. Whereas, on 23 June 2009, within the time-limits fixed by the Court
in its Order of 29 April 2009, Germany filed its Memorial, at the end of
which it presented its submissions in the same form as the claims set out
in the Application ;
   3. Whereas, on 23 December 2009, within the time-limits fixed by the
Court in its Order of 29 April 2009, Italy filed its Counter-Memorial ;
whereas, in Chapter VII of the Counter-Memorial, Italy, making refer-
ence to Article 80 of the Rules of Court, submitted a counter-claim “with
respect to the question of the reparation owed to Italian victims of grave

5

312     JURISDICTIONAL IMMUNITIES OF THE STATE (ORDER 6 VII 10)


violations of international humanitarian law committed by forces of the
German Reich” ; whereas it based the Court’s jurisdiction over the counter-
claim on Article 1 of the European Convention, taken together with Arti-
cle 36, paragraph 1, of the Statute of the Court ; whereas it asserted that
there exists a “direct connection between the facts and law upon which
Italy relies in rebutting Germany’s claim and the facts and law upon
which Italy relies to support its counter-claim” ; and whereas at the end
of the Counter-Memorial, it presented its submissions as follows :


         “On the basis of the facts and arguments set out above, and
      reserving its right to supplement or amend these Submissions, Italy
      respectfully requests that the Court adjudge and declare that all the
      claims of Germany are rejected.
         With respect to its counter-claim, and in accordance with Arti-
      cle 80 of the Rules of the Court, Italy asks respectfully the Court to
      adjudge and declare that, considering the existence under interna-
      tional law of an obligation of reparation owed to the victims of war
      crimes and crimes against humanity perpetrated by the III° Reich :
      1. Germany has violated this obligation with regard to Italian vic-
         tims of such crimes by denying them effective reparation.

      2. Germany’s international responsibility is engaged for this con-
         duct.
      3. Germany must cease its wrongful conduct and offer appropriate
         and effective reparation to these victims, by means of its own
         choosing, as well as through the conclusion of agreements with
         Italy” ;
   4. Whereas, on 27 January 2010, at a meeting held by the President of
the Court with the Agents of the Parties, the Agent of Germany indicated
that his Government did not consider the counter-claim submitted by
Italy to be in accordance with Article 80, paragraph 1, of the Rules of
Court and that it intended to raise objections to the Italian counter-
claim ; whereas the Court decided that the German Government should
specify in writing, by 26 March 2010 at the latest, the legal grounds on
which it relied in maintaining that the Respondent’s counter-claim did
not fall within the provisions of Article 80, paragraph 1, of the Rules of
Court, and that the Government of Italy would in turn be invited to
present its views in writing on the question by 26 May 2010 at the latest ;
and whereas by letters dated 5 February 2010, the Registrar informed the
Parties accordingly ;
   5. Whereas, on 24 March 2010, Germany submitted its written obser-
vations entitled “Preliminary objections of the Federal Republic of Ger-
many regarding Italy’s counter-claim”, in which it set out the legal
grounds on which it argues that the counter-claim does not meet the
requirements of Article 80, paragraph 1, of the Rules of Court ; and

6

313     JURISDICTIONAL IMMUNITIES OF THE STATE (ORDER 6 VII 10)


whereas a copy of those observations was transmitted to the other Party
on the same day ;

   6. Whereas, by a communication from its Agent dated 25 May 2010
and received in the Registry on the same day, Italy submitted to the
Court its written observations entitled “Observations of Italy on the pre-
liminary objections of the Federal Republic of Germany regarding Italy’s
counter-claim” ; and whereas, by a letter dated 25 May 2010, the Regis-
trar communicated a copy of those observations to the German Govern-
ment ;
   7. Whereas, having received full and detailed written observations
from each of the Parties, the Court is sufficiently well informed of the
positions they hold as to whether the Court may entertain the claim pre-
sented as a counter-claim by Italy in its Counter-Memorial ; and whereas,
accordingly, the Court does not consider it necessary to hear the Parties
further on the subject ;

                                    * * *
  8. Whereas the Court finds it useful at the outset briefly to describe the
factual background of the case which is not contested between the
Parties ; whereas between 1943 and 1945 war crimes and crimes against
humanity were committed by the Third Reich against Italian citizens ;
whereas on 10 February 1947, the Allied Powers concluded a Peace
Treaty with Italy, regulating, in particular, the legal and economic con-
sequences of the war with Italy ; whereas paragraphs 1 to 4 of Article 77
of the Peace Treaty read as follows :
         “1. From the coming into force of the present Treaty property in
      Germany of Italy and of Italian nationals shall no longer be treated
      as enemy property and all restrictions based on such treatment shall
      be removed.
         2. Identifiable property of Italy and of Italian nationals removed
      by force or duress from Italian territory to Germany by German
      forces or authorities after September 3, 1943 shall be eligible for res-
      titution.
         3. The restoration and restitution of Italian property in Germany
      shall be effected in accordance with measures which will be deter-
      mined by the Powers in occupation of Germany.

         4. Without prejudice to these and to any other dispositions in
      favour of Italy and Italian nationals by the Powers occupying Ger-
      many, Italy waives on its own behalf and on behalf of Italian nation-
      als all claims against Germany and German nationals outstanding
      on May 8, 1945, except those arising out of contracts and other obli-
      gations entered into, and rights acquired, before September 1, 1939.
      This waiver shall be deemed to include debts, all inter-governmental

7

314     JURISDICTIONAL IMMUNITIES OF THE STATE (ORDER 6 VII 10)


      claims in respect of arrangements entered into in the course of the
      war, and all claims for loss or damage arising during the war” ;



  9. Whereas on 2 June 1961, two Agreements were concluded between
the Parties ; whereas the first Agreement concerned the “Settlement of
certain property-related, economic and financial questions” (entered into
force on 16 September 1963) ; whereas by virtue of this Agreement, Ger-
many paid compensation to Italy for “outstanding questions of an eco-
nomic nature” (Art. 1) ; whereas the Italian Government, under Article 2
of that Agreement, declared
      “all outstanding claims on the part of the Italian Republic or Italian
      natural or legal persons against the Federal Republic of Germany or
      German natural or legal persons to be settled to the extent that they
      are based on rights and circumstances which arose during the period
      from 1 September 1939 to 8 May 1945” ;

whereas by the second Agreement, concerning “Compensation for Italian
nationals subjected to National-Socialist measures of persecution”
(entered into force on 31 July 1963), Germany undertook to pay com-
pensation to Italian nationals affected by those measures ; whereas Arti-
cle 3 of that Agreement provided that
      “[w]ithout prejudice to any rights of Italian nationals based on Ger-
      man compensation legislation, the payment provided for in Article 1
      shall constitute final settlement between the Federal Republic of
      Germany and the Italian Republic of all questions governed by the
      present Treaty” ;
   10. Whereas, after the Second World War, Germany, from 1953 to
2000, enacted legislation on the compensation of victims of the Nazi
régime ; whereas, under this legislation, including the most recent Ger-
man federal law of 2 August 2000 for the establishment of a “Remem-
brance, Responsibility and Future” Foundation, not all Italian victims
were entitled to obtain compensation ; whereas from that date on, a
number of judicial decisions in Germany found that certain categories of
victims, including certain Italian nationals, were not entitled to compen-
sation under the legislation in force ;

  11. Whereas on 11 March 2004 the Italian Corte di Cassazione held
that Italian courts had jurisdiction over the claims for compensation
brought against Germany by Mr. Luigi Ferrini, an Italian national who
had been arrested in August 1944 and deported to Germany, where he
was detained and compelled to work in a munitions factory until the end
of the war ; whereas the Corte di Cassazione, by two Orders of
29 May 2008 issued, respectively, in the case concerning Giovanni Man-

8

315     JURISDICTIONAL IMMUNITIES OF THE STATE (ORDER 6 VII 10)


telli and Others and in the case concerning Liberato Maietta, confirmed
that the Italian courts had jurisdiction over claims of the same nature
brought against Germany ; and whereas a number of similar claims are
currently pending before the Italian courts ;


                                   *   *
  12. Whereas the Court now turns to the question whether the claim
presented as a counter-claim by Italy in its Counter-Memorial complies
with the requirements of Article 80 of the Rules of Court ; and whereas
that Article reads as follows :
         “1. The Court may entertain a counter-claim only if it comes
      within the jurisdiction of the Court and is directly connected with
      the subject-matter of the claim of the other party.
         2. A counter-claim shall be made in the Counter-Memorial and
      shall appear as part of the submissions contained therein. The right
      of the other party to present its views in writing on the counter-
      claim, in an additional pleading, shall be preserved, irrespective of
      any decision of the Court, in accordance with Article 45, para-
      graph 2, of these Rules, concerning the filing of further written
      pleadings.
         3. Where an objection is raised concerning the application of
      paragraph 1 or whenever the Court deems necessary, the Court shall
      take its decision thereon after hearing the parties” ;
   13. Whereas Germany does not dispute that the Italian claim is not
presented as a defence on the merits, but as a “counter-claim” within the
meaning of Article 80 of the Rules of Court, that is to say, a counter-
claim constituting “an autonomous legal act the object of which is to sub-
mit a new claim to the Court” and, at the same time, “linked to the
principal claim, in so far as, formulated as a ‘counter’ claim, it reacts to
it” (Application of the Convention on the Prevention and Punishment of
the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia), Counter-
Claims, Order of 17 December 1997, I.C.J. Reports 1997, p. 256,
para. 27) ; nor is it disputed that the claim has been “made in the Counter-
Memorial and [appears] as part of the submissions contained therein”,
in accordance with Article 80, paragraph 2, of the Rules of Court ;

   14. Whereas under Article 80, paragraph 1, of the Rules of Court two
requirements must be met for the Court to be able to entertain a counter-
claim at the same time as the principal claim ; whereas in earlier pro-
nouncements the Court has characterized these requirements as require-
ments on the “admissibility of a counter-claim as such” (Oil Platforms
(Islamic Republic of Iran v. United States of America), Counter-Claim,
Order of 10 March 1998, I.C.J. Reports 1998, p. 203, para. 33 ; Armed
Activities on the Territory of the Congo (Democratic Republic of the

9

316     JURISDICTIONAL IMMUNITIES OF THE STATE (ORDER 6 VII 10)


Congo v. Uganda), Counter-Claims, Order of 29 November 2001, I.C.J.
Reports 2001, p. 678, para. 35) ; whereas “admissibility” in this context
must be understood broadly to encompass both the jurisdictional require-
ment and the direct-connection requirement ; and whereas the Court will
employ the term in that sense herein as well ;

  15. Whereas the Court has already had occasion to state the reasons
why the admissibility of a counter-claim as such is contingent on those
two requirements in the following terms :
         “Whereas the Respondent cannot use a counter-claim as a means
      of referring to an international court claims which exceed the limits
      of its jurisdiction as recognized by the parties ; and whereas the
      Respondent cannot use that means either to impose on the Appli-
      cant any claim it chooses, at the risk of infringing the Applicant’s
      rights and of compromising the proper administration of justice ;
      and whereas it is for that reason that paragraph 1 of Article 80 of
      the Rules of Court requires that the counter-claim ‘comes within the
      jurisdiction of the Court’ and ‘that it is directly connected with the
      subject-matter of the claim of the other party’” (Application of the
      Convention on the Prevention and Punishment of the Crime of Geno-
      cide (Bosnia and Herzegovina v. Yugoslavia), Counter-Claims, Order
      of 17 December 1997, I.C.J. Reports 1997, pp. 257-258, para. 31) ;

  16. Whereas Germany reserved its position on the question whether
the requirement of direct connection is met in this case ; whereas, how-
ever, Germany denies expressly that the counter-claim meets the require-
ment of jurisdiction contained in Article 80, paragraph 1, of the Rules of
Court ; and whereas it is to that issue that the Court will now turn ;


                                    *   *
  17. Whereas Article 1 of the European Convention, on which Italy
bases the Court’s jurisdiction on its counter-claim in the present proceed-
ings, provides that :
        “The High Contracting Parties shall submit to the judgment of
      the International Court of Justice all international legal disputes
      which may arise between them including, in particular, those con-
      cerning :
      (a) the interpretation of a treaty ;
      (b) any question of international law ;
      (c) the existence of any fact which, if established, would constitute
           a breach of an international obligation ;
      (d) the nature or extent of the reparation to be made for the breach
           of an international obligation” ;

10

317     JURISDICTIONAL IMMUNITIES OF THE STATE (ORDER 6 VII 10)


whereas Article 27 (a) of the European Convention reads as follows :

        “The provisions of this Convention shall not apply to :
      (a) disputes relating to facts or situations prior to the entry into
          force of this Convention as between the parties to the dispute” ;

and whereas the European Convention came into force as between the
Parties on 18 April 1961 ;
  18. Whereas in its Judgment of 10 February 2005 in the case concern-
ing Certain Property (Liechtenstein v. Germany), in relation to the tem-
poral limitation contained in the same Article 27 (a) of the European
Convention, the Court stated that “the critical issue is not the date when
the dispute arose, but the date of the facts or situations in relation to
which the dispute arose” (Preliminary Objections, Judgment, I.C.J.
Reports 2005, p. 25, para. 48) ;

                                     *

   19. Whereas the Court must first identify the subject-matter of the dis-
pute that Italy intends to bring before the Court by way of its counter-
claim in order to determine whether the facts or situations to which the
dispute relates fall within the temporal scope of the European Conven-
tion ;
   20. Whereas Germany contends that the dispute that Italy intends to
submit by way of its counter-claim relates to “violations of international
law that were committed by the armed forces and the occupation authori-
ties of Nazi Germany when they held sway over Italy and Italian nationals”
between September 1943 and May 1945 and an alleged failure by
Germany to comply with its duties of reparation arising from those vio-
lations ;
   21. Whereas, for its part, Italy contends that the subject-matter of the
dispute that it intends to bring before the Court is “twofold” ; whereas,
on the one hand, the dispute concerns the question of the existence, at the
present time, “of a right of reparation in favour of Italy” ; and whereas,
on the other hand, the Parties also disagree as to whether Germany, fol-
lowing the establishment in 2000 of the “Remembrance, Responsibility
and Future” Foundation, failed to comply with its obligations concern-
ing reparation for the Italian victims of crimes committed by the German
Reich ;
   22. Whereas the Parties do not dispute the fact that Italian nationals
were victims of serious violations of international humanitarian law com-
mitted by Nazi Germany between 1943 and 1945 ; whereas the Parties
however hold opposing views as to whether and to what extent Germany
is under an obligation to make reparation to those victims ; and whereas
the existence and scope of this obligation to make reparation is the subject-

11

318    JURISDICTIONAL IMMUNITIES OF THE STATE (ORDER 6 VII 10)


matter of the dispute that Italy intends to bring before the Court by
way of its counter-claim ;

                                     *
   23. Whereas the Court will now examine whether it has jurisdiction
ratione temporis under the European Convention ; whereas in accordance
with the Court’s earlier case law, the facts and situations it must take into
consideration are those with regard to which the dispute has arisen or, in
other words, only those which must be considered as being the source of
the dispute, those which are its “real cause” rather than those which are
the source of the claimed rights (Right of Passage over Indian Territory
(Portugal v. India), Merits, Judgment, I.C.J. Reports 1960, p. 35) ;
whereas, in the present case, the Court thus has to determine whether the
dispute that Italy intends to submit by way of its counter-claim, as
defined in paragraph 22 above, relates to facts or situations occurring
prior to the entry into force of the European Convention as between the
Parties on 18 April 1961, namely, events which took place from 1943 to
1945 and the Peace Treaty of 1947 between the Allied Powers and Italy,
or whether it relates to “new situations” resulting from the 1961 Agree-
ments (which entered into force in 1963 ; see paragraph 9 above) and
from decisions taken by German authorities after the entry into force of
the European Convention as between the Parties ; and whereas, in other
words, the Court has, in the case at hand, to establish which of those
facts and situations are the source or real cause of the dispute concerning
the obligation of Germany to make reparation to certain Italian victims
of serious violations of humanitarian law committed by Nazi Germany
between 1943 and 1945 ;


                                     *
   24. Whereas Germany argues that the facts and situations to which
the dispute that Italy intends to submit by way of its counter-claim
relates are the occupation of Italian territory from September 1943
to May 1945 and the ensuing consequences for Italian civilians and cap-
tured members of the Italian armed forces ; whereas Germany states that
the German Government, when concluding the 1961 Agreements, was of
the view that by virtue of the waiver clause contained in Article 77, para-
graph 4, of the Peace Treaty of 1947 no further claims for reparation
could be made and therefore considered those Agreements as “a gesture
of goodwill designed to put an end to legal fights about compensation
due in individual cases” ; whereas Germany asserts that the real cause of
the dispute that Italy intends to submit by way of its counter-claim lies
only in the serious violations of international humanitarian law committed
during the Second World War by the German Reich ; whereas Germany
denies that the two Agreements concluded between the Parties in 1961

12

319    JURISDICTIONAL IMMUNITIES OF THE STATE (ORDER 6 VII 10)


are the real cause of the dispute ; whereas Germany points out that Italy
does not identify any dispute between the Parties relating to the 1961
Agreements and stresses that these Agreements have no relevance
with regard to the counter-claim, in particular because they did not bring
about a new situation with a new critical date ; whereas Germany also
denies that the German law of 2 August 2000 could be deemed the real
cause of the dispute ; whereas, according to Germany, Italy does not con-
tend that, by not including the captured members of the Italian armed
forces in the scope of the law ratione materiae, Germany committed a
violation of its duties towards Italy ; whereas Germany asserts that the
facts and situations to which the dispute that Italy intends to bring before
the Court by way of its counter-claim relates, fall within the temporal
limitation contained in Article 27 (a) of the European Convention ; and
whereas Germany thus concludes the Court has no jurisdiction over that
dispute under Article 1 of the European Convention ;

   25. Whereas Italy submits that the dispute that it intends to bring
before the Court by way of its counter-claim originates from the repara-
tion régime set in place by the 1961 Agreements as well as the events fol-
lowing the establishment of the “Remembrance, Responsibility and
Future” Foundation (see paragraph 10 above) — which together consti-
tute the source or real cause of the dispute ; whereas Italy considers that
the two Agreements concluded between the Parties on 2 June 1961 pro-
viding, inter alia, for compensation to be paid by the German Govern-
ment, created a “new situation” between Italy and Germany on the issue
of reparation because Germany, by concluding these Agreements,
renounced its right to invoke the 1947 Peace Treaty waiver clause and
acknowledged the existence of an ongoing obligation to provide repara-
tion to Italy and Italian nationals ; whereas, additionally, Italy states that
the decisions by the German authorities from 2000 onwards, rejecting the
claims for reparation put forward by Italian nationals, also constitute a
“new situation” ; whereas Italy contends that the dispute that it intends to
submit by way of its counter-claim originates from these two “new situ-
ations”, which do not fall within the temporal limitation of Article 27 (a)
of the European Convention ; and whereas Italy thus concludes that the
Court has jurisdiction over that dispute under Article 1 of the European
Convention ;


                                      *
   26. Whereas the Court notes that the dispute that Italy intends to sub-
mit to the Court by way of its counter-claim relates to the existence and
the scope of the obligation of Germany to make reparation to certain
Italian victims of serious violations of humanitarian law committed by
Nazi Germany between 1943 and 1945 (see paragraph 22 above), rather
than to the violations themselves ; whereas, the Court observes that while

13

320    JURISDICTIONAL IMMUNITIES OF THE STATE (ORDER 6 VII 10)


those violations are the source of the alleged rights of Italy or its citizens,
they are not the source or “real cause” of the dispute ; whereas those vio-
lations are not therefore the facts or situations to which the dispute in
question relates ;
   27. Whereas, in 1947, the Allied Powers concluded a Peace Treaty
with Italy which formed part of a legal régime designed to settle various
property and other claims arising out of the events of the Second World
War ; whereas that Treaty determined the status of Italian property in
Germany and dealt with the restoration and restitution of property of
Italy and its nationals (Art. 77, paras. 1 to 3) (see paragraph 8 above) ;
whereas, by the same Peace Treaty, Italy, “without prejudice to [para-
graphs 1 to 3 of Article 77] and to any other dispositions in favour of
Italy and Italian nationals by the Powers occupying Germany”, agreed,
with certain exceptions, to waive “on its own behalf and on behalf of
Italian nationals all claims against Germany and German nationals
outstanding on May 8, 1945” (Art. 77, para. 4) (see paragraph 8 above) ;



   28. Whereas, under the 1961 Agreements on compensation to be paid
by Germany to the Italian Government (see paragraph 9 above), Ger-
many made certain specific and limited commitments with regard to
Italy ; whereas, while the 1961 Agreements provided to Italy, for certain
of its nationals, forms of compensation extending beyond the régime
established in the aftermath of the Second World War, they did not affect
or change the legal situation of the Italian nationals at issue in the
present case ; and whereas, moreover, the legal situation of those Italian
nationals is inextricably linked to an appreciation of the scope and effect
of the waiver contained in Article 77, paragraph 4, of the 1947 Peace
Treaty and the different views of the Parties as to the ability of Germany
to rely upon that provision ;


   29. Whereas, between 1953 and 2000, Germany enacted legislation
concerning reparation for certain categories of victims of serious viola-
tions of humanitarian law committed by the Third Reich ; whereas the
Court cannot consider either the legislation itself, including the 2000 law
on the “Remembrance, Responsibility and Future” Foundation, or the
fact that under this legislation certain Italian victims did not receive com-
pensation, as constituting “new situations” with regard to any obligation
of Germany under international law to pay compensation to the Italian
nationals at issue in the present case and did not give rise to any new
dispute in that regard ;

   30. Whereas, in view of the foregoing, the Court finds that the dispute
that Italy intends to bring before the Court by way of its counter-claim
relates to facts and situations existing prior to the entry into force of the

14

321    JURISDICTIONAL IMMUNITIES OF THE STATE (ORDER 6 VII 10)


European Convention as between the Parties ; and whereas the said dis-
pute accordingly falls outside the temporal scope of this Convention ;
  31. Whereas the Court accordingly concludes that the counter-claim
presented by Italy does not come within its jurisdiction as required by
Article 80, paragraph 1, of the Rules of Court ;

                                    *   *
  32. Whereas, the Court, having concluded that the counter-claim sub-
mitted by Italy does not fall within its jurisdiction, need not address the
question whether that counter-claim is directly connected with the subject-
matter of the claims presented by Germany ;

                                    *   *
  33. Whereas, in the light of all the foregoing, the Court finds that the
counter-claim presented by Italy is inadmissible under Article 80, para-
graph 1, of the Rules of Court ;

                                    *   *
  34. Whereas the proceedings relating to the claims brought by Ger-
many continue ; whereas, at a meeting held on 27 January 2010 by the
President of the Court with the Agents of the Parties, the Agent of Ger-
many proposed that the Court authorize a second round of written
pleadings on the merits, and considered that time-limits of three months
for the preparation of a Reply and a Rejoinder, respectively, would be
sufficient ; and whereas the Agent of Italy did not object to this proposal ;

                                   * * *
  35. For these reasons,
  THE COURT,
  (A) By thirteen votes to one,
  Finds that the counter-claim presented by Italy in its Counter-
Memorial is inadmissible as such and does not form part of the current
proceedings ;
  IN FAVOUR :  President Owada ; Vice-President Tomka ; Judges Koroma,
    Al-Khasawneh, Buergenthal, Simma, Abraham, Keith, Sepúlveda-Amor,
    Bennouna, Skotnikov, Greenwood ; Judge ad hoc Gaja ;
  AGAINST : Judge Cançado Trindade ;

  (B) Unanimously,
  Authorizes Germany to submit a Reply and Italy to submit a Rejoinder
and fixes the following dates as time-limits for the filing of these
pleadings :

15

322    JURISDICTIONAL IMMUNITIES OF THE STATE (ORDER 6 VII 10)


  For the Reply of Germany, 14 October 2010 ;
  For the Rejoinder of Italy, 14 January 2011 ; and
  Reserves the subsequent procedure for further decision.

  Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this sixth day of July, two thousand and
ten, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Federal
Republic of Germany and the Government of the Italian Republic,
respectively.

(Signed) President.                       (Signed) Hisashi OWADA,
                                                      President.
                                        (Signed) Philippe COUVREUR,
                                                      Registrar.




  Judges KEITH and GREENWOOD append a joint declaration to the Order
of the Court ; Judge CANÇADO TRINDADE appends a dissenting opinion to
the Order of the Court ; Judge ad hoc GAJA appends a declaration to the
Order of the Court.

                                                    (Initialled) H.O.
                                                    (Initialled) Ph.C.




16

